Title: To Thomas Jefferson from Moses Myers, 1 June 1802
From: Myers, Moses
To: Jefferson, Thomas


            SirNorfolk June 1st. 1802
            Permit me the Honor to Introduce Admiral Hartsinck (Commanding the Squadron of the Batavian Republic in Hampton Road, & for which I am agent) to your Civilities—The object of the Admirals Journey is to Pay You his Personal respects, & I am happy Sir to Inform you—that the Impressions on his mind are very favorable indeed as relates to our Country—which has been very flattering to me—
            The Admiral will be extreemly Gratified in the honor of Your personal Acquaintance & I have taken the Liberty to assure him you wou’d be glad to see him
            I have the Honor to be with much respect Sir Your very Obt. St—
            Moses Myers
          